 233301 NLRB No. 31POSTAL SERVICE1The General Counsel urges that fns. 11 and 15 of the Respondent's brief,referring to portions of the General Counsel's brief to the judge, be stricken
because the General Counsel's brief to the judge is not part of the record in
this proceeding. We find no merit in this contention. Those portions of the
General Counsel's brief to the judge refer to evidence in the record, which
the Board is entitled to, and does, review whether or not the specific evidence
is called to the Board's attention by any party. Consequently, the General
Counsel is not prejudiced by the Respondent's citation of those passages in
its brief. As for the General Counsel's argument that the General Counsel did
not, contrary to the Respondent's contentions, misrepresent the record in its
brief to the judge, we assure all concerned that our decision is based on our
independent review of the record, not on any party's characterization of it.The General Counsel also moves to strike two letters appended to the Re-spondent's brief, on the ground that they have not been offered or received
in evidence. We find merit in this contention. We also find that the letters,
from two of the Board's Regional Directors explaining their decisions to defer
charges to the grievance-arbitration procedure, are inapposite to the issues in
this case. Accordingly, we grant the General Counsel's motion to this limited
extent, and we shall order that the letters and all references to them be stricken
from the Respondent's brief.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.3There are numerous discrepancies in the testimony of the witnesses con-cerning exactly what was said at the October 5 meeting. The judge did not
resolve those discrepancies, nor did he broadly credit or discredit any of the
witnesses who were present at the meeting. Our analysis, therefore, is based
on testimony that was either unrebutted, substantially consistent, or (in light
of our finding below that no violation occurred) most favorable to the General
Counsel's case.4There is no evidence that such affidavits existed or that such charges werefiled.5McKinnon testified that he asked for his attorney but that his request wasdenied. The Respondent's witnesses who attended the meeting testified that
McKinnon did not ask for his attorney, and Lee claimed that he told
McKinnon he could have another union official, a steward, or anybody he
wanted. Although the judge did not resolve this testimonial discrepancy, and
although McKinnon never received the assistance of a representative at the
meeting, we note that there is no allegation that McKinnon was deprived of
his rights under NLRB v. J. Weingarten, 420 U.S. 251 (1975).6McKinnon also testified that he had informed Martinez earlier on October5 that it was the Respondent's supervisors' fault that Martinez was dealing
with a lot of grievances, and that if the supervisors continuously harassed shop
stewards and union members and denied the stewards time to process griev-
ances, the Union had no choice but to go through the grievance procedure.Martinez testified that, in their private conversation, McKinnon alleged thatsupervisors had told him that they had been told by Postmaster Jeff Martin
to harass employees. According to Martinez, when he asked for the names of
the supervisors so the allegation could be checked out, McKinnon refused, but
said that he had supervisors who would give affidavits to the Board if the
Board were to come and investigate. It apparently was this conversation be-
tween Martinez and McKinnon that triggered the investigation later on October
5.7We find that Lee's and Martinez' informing McKinnon that he was re-quired to cooperate in the investigation was not specific enough to constitute
a threat. McKinnon testified that after he refused to cooperate, Fields said to
Lee, ``Let's go ahead and do what we originally discussed.'' The judge foundContinuedUnited States Postal Service and Fayetteville Local984 of the American Postal Workers Union.
Case 11±CA±13553±PJanuary 18, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn August 7, 1990, Administrative Law Judge Law-rence W. Cullen issued the attached decision. The Re-
spondent filed exceptions and a supporting brief. The
General Counsel filed a motion to strike portions of
the Respondent's brief, and the Respondent filed an
opposition to the General Counsel's motion.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions only to the extent consistent with this Deci-
sion and Order.The complaint alleges that the Respondent violatedSection 8(a)(1) of the Act by coercing an employee
whom it suspected of filing unfair labor practice
charges with the Board by informing him that he must
provide the names of supervisors who had given him
supporting affidavits. The judge found that the Re-
spondent had violated the Act essentially as alleged.
For the reasons set forth below, we disagree.On October 5, 1989, Anthony McKinnon, presidentof the Charging Party as well as an employee of the
Respondent, was called into a meeting by the Re-
spondent's director of city operations, Stephen Lee,
and its manager of general mail facility Charles Fields.According to McKinnon,3Lee informed him that ``thiswas an official investigation into allegations that I had
affidavits in reference to NLRB charges against the
Postmaster.''4McKinnon responded that he had noth-ing to say without representation.5Lee repeated thatthis was an official investigation, and showed
McKinnon a copy of section 666.6 of the Respondent's
employee labor relations manual, which states that
``Employees will cooperate in any postal investiga-
tion.'' McKinnon reiterated his request for representa-
tion. Lee then called the Respondent's labor relations
representative, Luis Martinez, and told him that
McKinnon was not cooperating. Martinez arrived a
few minutes later and explained to McKinnon that, in
an earlier conversation, McKinnon had told Martinez
that he (McKinnon) had ``affidavits from supervisors
and managers stating that they were informed by the
Postmaster to harass Union officials and deny griev-
ances,'' and that these allegations warranted an inves-
tigation because they potentially involved the Board.6At various times during the meeting, both Lee and
Martinez asked McKinnon to provide the names of the
supervisors who had been told to harass, or who were
harassing, employees, and informed him that section
666.6 required him to cooperate in the investigation.
McKinnon, however, did not cooperate. Instead, he re-
quested representation (which, according to McKinnon,
was denied); he then repeated that he had nothing to
say. The meeting was then concluded. There is no evi-
dence that McKinnon was ever threatened7or retali- 234DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
that this statement was inconclusive and that it was not an unlawful threat.No party has excepted to this finding.The judge credited the testimony of Union Secretary Harold White that onOctober 10, 1989, Martinez threatened to use certain grievances as the basis
for filing suit against McKinnon. It appears, however, that Martinez' ire was
raised by what he considered a high volume of frivolous grievances that dealt
with requests for information by the Union, and not by McKinnon's refusal
to cooperate in the meeting 5 days before. In addition, there is no evidence
that this threat was communicated to McKinnon. Thus, although White did al-
lude to the October 5 meeting in his discussion with Martinez, nothing in that
discussion constituted a threat to McKinnon that was related to the subject
matter of this case. (The complaint did not allege, nor did the judge find, that
Martinez' remarks constituted a separate violation of the Act, and no party has
excepted to the judge's failure to find a violation in this regard.) In any event,
the judge's finding that ``the comments made by Martinez were unspecified
threats of retaliation'' is somewhat ambiguous, because Martinez made numer-
ous remarks. From the context of the judge's discussion, however, we con-
clude that he was referring only to Martinez' statements to White, and not to
any of his remarks on October 5.8Fields testified that McKinnon told Fields at some point during the meet-ing that he assumed he would be fired or suspended, and that Fields replied
that that was ridiculous, and that the Respondent only wanted to find out if
McKinnon's allegations were true. McKinnon did not testify in rebuttal con-
cerning this conversation with Fields.9The rule itself is not alleged to be unlawful.10In any case, the union sentiments of McKinnonÐthe president of thelocalÐcould have been inferred by the Respondent with reasonable accuracy.11Unlike the judge, we find no significance in McKinnon's mentioning al-leged harassment of union officials, as distinct from other employees.12Rossmore House, 269 NLRB 1176 (1984), enfd. sub nom. Hotel & Res-taurant Employees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).13The complaint does not appear to allege that, in their private conversationon October 5, Martinez coerced McKinnon by simply asking him for the
names of supervisors who allegedly had been told to harass employees, and
there is no evidence that Martinez invoked sec. 666.6 or otherwise indicated
to McKinnon that he was required to furnish the supervisors' names. Accord-
ingly, Martinez' actions on that occasion were even less at odds with
McKinnon's Sec. 7 rights than were the actions of Lee, Fields, and Martinez
later that day, which we have found not to have been unlawful.ated against for his failure to cooperate in the inves-tigation,8which the Respondent abandoned.Unlike the judge, we do not find that the Respond-ent acted coercively toward McKinnon on October 5.
Although there may be times in which the Respond-
ent's invocation of its rule that employees must co-
operate in postal investigations would be coercive,9themeeting with McKinnon was not such a time. In the
first place, as the judge recognized, the Respondent
had a legitimate interest in investigating McKinnon's
allegation that supervisors had been ordered to harass
employees and union officials. The information sought
by Lee, Fields, and Martinez had nothing to do with
the union sentiments of McKinnon10or any other em-ployee. Indeed, McKinnon was not asked for the
names of employees or union officers who might have
complained of harassment, but only for the names of
(presumably statutory) supervisors who assertedly hadbeen told to engage in harassment. If anything, the Re-
spondent's investigation would seem to have been for
the benefit of McKinnon and the unit employees. And,
as we have noted, McKinnon was neither threatened
nor retaliated against for his refusal to cooperate in the
short-lived investigation.11On the basis of all the fore-going, we find, contrary to the judge, that the Re-
spondent's interrogation of McKinnon was not unlaw-
ful,12and we shall dismiss the complaint.13ORDERThe complaint is dismissed.ITISFURTHERORDERED
that exhibits A and B to theRespondent's brief, and all references to those exhibits,
be stricken from the Respondent's brief.Donal R. Gattalaro, Esq., for the General Counsel.Jesse L. Butler, Esq. and Robert Sindermann Jr. Esq., ofWashington, D.C., for the Respondent.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on May 14, 1990, at Fayetteville,
North Carolina. The hearing was held pursuant to a com-
plaint issued by the Regional Director of Region 11 of the
National Labor Relations Board (the Board) on December 1,
1989. The complaint is based on an amended charge filed by
Fayetteville Local 984 of the American Postal Workers (the
Charging Party or the Union) on November 24, 1989. The
complaint alleges that the United States Postal Service (the
Postal Service or the Respondent) violated Section 8(a)(1) of
the National Labor Relations Act (the Act) by coercing its
employee whom it suspected of filing unfair labor practice
charges with the National Labor Relations Board by inform-
ing the employee that he must provide the names of super-
visors who had given him supporting affidavits. Respondenthas by its answer filed on January 4, 1990 denied the com-
mission of any violations of the Act and has asserted as an
affirmative defense that those matters in dispute are properly
raised under the collective-bargaining agreement and that the
matter should be deferred to the grievance-arbitration proce-
dure established in article 15 of its 1987±1990 National
Agreement.On the entire record in this proceeding, including my ob-servations of the witnesse.s who testified herein, and after
due consideration of the briefs filed by the General Counsel
and Counsel for the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONA. The Business of RespondentThe complaint alleges, Respondent admits, and I find thatthe Respondent provides postal service for the United States
of America and operates various facilities throughout the
United States in the performance of that function, including
its facility in Fayetteville, North Carolina, the only facility
involved in this proceeding, and that the Board has jurisdic-
tion over Respondent and this matter by virtue of section
1209 of the Postal Reorganization Act.B. The Labor OrganizationThe complaint alleges that the Union, is now, and hasbeen at all times material, a labor organization within the
meaning of Section 2(5) of the Act. In its answer the Re-
spondent denies this allegation but contends that Local 984
is only a limited agent of the American Postal Workers
Union, a labor organization, pursuant to article 15, 1987± 235POSTAL SERVICE1990 National Agreement for the purposes of the filing andprocessing of grievances 30 through Step 2 at the Fayette-
ville, North Carolina facility. Based on these limited admis-
sions and on the evidence at the hearing I find that the Union
is a labor organization within the meaning of Section 2(5) of
the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The General Counsel presented the testimony of the Local984's president Anthony McKinnon, who is also an em-
ployee of Respondent, that on October 5, 1989, he was
called to a meeting by Acting City Operations Manager Ste-
phen Lee and Acting Manager of Mail Processing Charles
Fields. McKinnon testified as follows: Lee told him ``that
this was an official investigation into allegations that I had
affidavits in reference to National Labor Relations Board
charges against the Postmaster.'' McKinnon told them he had
nothing to say without representation and Lee then repeated
that this was an official investigation and handed him a copy
of section of 666.6 of the Employee Labor Relations Manual.
McKinnon repeated that he needed representation and Lee
then telephoned Louis Martinez who is the labor relations
representative for Respondent and said McKinnon was refus-
ing to cooperate. nuring this brief meeting Fields said,
``Let's go ahead and do what we originally discussed.''
Shortly thereafter Martinez arrived and McKinnon asked him
what was ``going on.'' Martinez explained that in an earlier
conversation between Martinez and McKinnon, McKinnon
had stated that he ``had affidavits from supervisors and man-
agers stating that they were informed by the Postmaster to
harass Union officials and deny grievances.'' Martinez stated
that since the allegations were of such a nature because they
were going to the National Labor Relations Board, they war-
ranted an investigation. McKinnon asked for representation
and was asked who he wanted whereupon he requested his
attorney and this request was denied. McKinnon then re-
peated that he had nothing to say. Either Lee or Martinez re-
ferred again to section 666.6 of the employee manual andFields repeated his earlier question, to Lee, that they do what
they discussed earlier. Earlier in the day McKinnon had
passed by Martinez' office and noticed he had a lot of griev-
ances and stuck his head in and said you look like you're
busy, to which Martinez replied, ``Yes, [it's] your fault that
I'm busy.'' McKinnon replied ``it's not my fault, it's your
supervisors' fault'' and ``I said if they continuously harass
our shop stewards, deny them grievance time, harass the
membership, I said we have no choice but to go through the
grievance-procedure.''The General Counsel also called Harold White, who is thesecretary of the Union and who testified as follows to a con-
versation with Martinez on October 10, 1989: Martinez asked
him why McKinnon was sending out a letter to Jeff Martin,
the 30 postmaster of the Fayetteville Postal Branch and why
the Union was filing grievances. White replied that as a
union official McKinnon had a right to file grievances. Mar-
tinez told him the grievances were foolish and that White
should talk to Shop Steward Frank King. White refused to
talk to McKinnon and referred to the incident of October 5
when McKinnon was called into the office. After that, Mar-
tinez asked White to accompany him to the secretary's of-
fice, which he did, and Martinez picked up 10 or 11 of the
grievances and said these are all foolish grievances and thatMcKinnon was asking for something Respondent had alreadygiven the Union. White replied that the grievances were the
result of Respondent's failure to supply information. Mar-
tinez and White then went outside the office and Martinez
said he was going to take these grievances and send a letterto the Postmaster General and named other officials and said
``We're going to file suit against Tony [McKinnon] and I'm
going to use these grievances to do it.'' White replied this
was wrong and that ``it was wrong for them to pull Tony
into the office.'' Martinez replied, ``it ain't over yet.''Respondent called four witnesses: Kay Smith, the secretaryto the Postmaster, Lee, Fields, and Martinez. Smith testified
as follows: On October 5, 1989, about 4 p.m. McKinnon
came into her office to use her date stamp to stamp griev-
ances. In casual conversation she commented on the large
number of grievances. McKinnon replied he had 15 today
but would file 60 tomorrow and that ``as long as Martinez
keeps telling the supervisors on the floor to harass the em-
ployees they're going to still come.'' McKinnon then handed
her the grievances and left. She telephoned Martinez and told
her there were some grievances for him to pick up. Martinez
came in and told Postmaster Jeff Martin about a conversation
he had with McKinnon and that McKinnon had said that
``Martin was asking the supervisors on the floor to harass the
employees.'' She then said ``[n]o Louis. He said you were
told to harass the employees.''Labor Relations Representative Louis Martinez testified asfollows: About 4 p.m. on October 5, 1989, he was sitting at
his desk and McKinnon came to his door and they ex-
changed pleasantries and Martinez said he had heard that
McKinnon had filed 15 grievances. McKinnon replied in the
affirmative and said 60 more would come in the next day.
Martinez asked McKinnon what the problem was and
McKinnon said as long as supervisors were told to harass
employees, Martinez would continue to receive grievances.
Martinez asked McKinnon what he meant and McKinnon
said that supervisors had come to him and told him that Fay-
etteville Postmaster Jeff Martin had told them to harass em-
ployees. Martinez asked McKinnon for the names of the su-
pervisors and told him these were serious allegations and if
McKinnon would give him the names it could be checked
out. McKinnon refused to give him the names and Martinez
told him he did not believe the allegations. McKinnon re-
plied, ``I've got supervisors that if the Labor Board were to
come down here that they would give affidavits to the Labor
Board and the Labor Board would make sure that there was
something in there where Jeff Martin couldn't retaliate
against these supervisors.'' Martinez asked again for the
names of the supervisors, but McKinnon refused to provide
them. Following this conversation he went to Martin's office
and discussed the matter with him. Martin denied having told
supervisors to harass employees. Smith then told Martinez
that McKinnon had told her that he (Martinez) was the one
that had told supervisors to harass employees.Martinez testified further that he and Martin decided toconduct an ``official investigation.'' He and Martin decided
to call Steve Lee, the director of city operations, and Martin
asked Martinez to make copies of section 666.6 of the Em-
ployee Labor Relations Manual which states ``Employees
will cooperate in any postal investigation.'' When Lee ar-
rived in Martin's office they apprised him of what had tran-
spired and Martin asked him to conduct an official investiga- 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion. Manager of the general mail facility, Charles Fields,came in toward the end of the conversation and Fields and
Lee then left to speak with McKinnon. The supervisors and
floor superintendents report to Fields and Lee. Shortly there-
after Martinez received a call from Lee who told him thatMcKinnon ``was refusing to cooperate and that he wanted
some representation.'' Martinez told him to give him what-
ever representation he wanted. Four or 5 minutes later he re-
ceived another phone call from Lee who asked him to come
to his office. On his arrival in Lee's office he told McKinnon
of section 666.6 of the Employee Labor Relations Manual
and asked for the supervisors' names again and McKinnon
then went into another subject alleging that the stewards
were not getting enough time to discuss grievances. The
meeting was then concluded. In his discussion McKinnon
had not asked for an attorney. No further action was taken
by Martinez or the Respondent concerning the investigation
and no subsequent grievances were filed by the Union con-
cerning alleged harassment by the supervisors. With respect
to the alleged conversation between White and himself, Mar-
tinez denied that the conversation ever took place and spe-
cifically denied having made the comments attributed to him
by White.Director of City Operations Stephen Lee testified as fol-lows: On October 5, 1989, he was called to Martin's office
and apprised of the allegations that his supervisors were
harassing employees and it was concluded that an investiga-
tion was warranted. He returned to his office with manager
Fields and he called McKinnon to his office. When
McKinnon arrived, he told him this was an official investiga-
tion based on allegations he had made to Martinez that he
had supervisors harassing employees and ``I instructed him
to give me the names of the supervisors that were harassing
the employees.'' McKinnon refused to give him the informa-
tion and Lee then handed him a copy of the Employees
Labor Relations Manual, section 666.6 and again told him
this was an official investigation and that he was obligated
to cooperate with the investigation. Lee again asked for the
names and McKinnon pleaded the fifth amendment.Lee then called Martinez on the phone and in the presenceof McKinnon told him that McKinnon was refusing to co-
operate. During this conversation McKinnon proceeded to
name union officials and Lee told him he needed the super-
visors' names. McKinnon then asked for representation and
Lee told him ``he could have anybody that he wishes, an-
other union official or a steward.'' McKinnon then was quiet
and Lee suspended the discussion and called Martinez to the
meeting. McKinnon did not ask for an attorney. When Mar-
tinez arrived he informed McKinnon that this was an official
investigation and either Martinez or Lee told McKinnon thev
need to know the names of the supervisors. At that time
McKinnon changed the subject to insufficient grievance time
for union stewards. At no time during the conversation did
McKinnon state he had statements from supervisors alleged
to have been instructed to harass employees. During this
meeting McKinnon did not state that he had gone or was
going to the Board or otherwise refer to a Board charge. At
the conclusion of the discussion he told McKinnon to return
to work.Charles Fields, the manager of the general mail facility,corroborated the testimony of Lee concerning the meeting
with McKinnon and also testified that at one pointMcKinnon told Fields that he assumed he was going to fireor suspend him, to which Fields replied this was ridiculous
and that they just wanted to find out whether the allegations
were true. Fields denied having made the statement to Lee,
``Let's just go ahead and do what we had talked about.''
Both Lee and Fields denied hearing any mention of the
Board by Martinez during the meeting with McKinnon.McKinnon testified on rebuttal and denied having pleadedthe fifth amendment.AnalysisInitially, I find that the Regional Director properly refusedto defer this matter to the parties contractual grievance proce-
dure as it does involve the resolution of an issue concerning
access to Board process. Roadway Express, 274 NLRB 357,369 (1985), citing McKinley Transport., 219 NLRB 1148,1151 (19751. Assuming arguendo the testimony of Martinez
to be true that McKinnon had stated only that statements for
the Labor Board could be obtained from supervisors who had
been told to harass employees, this raised a presumption that
the supervisors had reported this to union officials. While
Respondent obviously had a legitimate interest in inves-
tigating this matter the Respondent's interest in obtaining the
names of supervisors who had allegedly been told to harass
employees did not justify the coercive manner in which it at-
tempted to obtain the names of the supervisors who were al-
legedly willing to give affidavits to the Board in support of
the charge. Moreover, I find that at some point in the initial
conversation between McKinnon and Martinez that
McKinnon did mention the harassment of union officials as
he testified. The testimony of Fields is particularly illu-
minating on this point concerning the meeting of Lee and
Fields with McKinnon as follows:We had been told that allegations had been made thatsupervisors on the floor had been instructed by the
Postmaster to harass the employees, the Union officials.[Emphasis added.]Thus I find that although McKinnon may have complainedabout the harassment of employees generally, he was also
complaining about the harassment of union officials. This is
also supported by the undisputed testimony that he com-
plained in the October 5 meeting with Lee and Fields and
Martinez about union stewards not being allowed enough
time to handle grievances. I further find that the atmosphere
in which McKinnon was called into the October 5 meeting
with Lee and Fields, presented with a copy of the paragraph
of the manual regarding ``official investigations'' and told he
must cooperate, and repeatedly asked to identify the super-
visors by Lee and then by Martinez who was subsequently
called in by Lee was inherently coercive and violative of the
Section 7 rights of a union official and of the employees he
represented. I further find that the testimony of White is
credible and that the comments made by Martinez were un-
specified threats of retaliation. I find the comment attributed
by McKinnon to Fields, why don't we do what we talked
about is inconclusive and do not find it to be an unlawful
threat. Accordingly I find that Respondent violated Section
8(a)(1) of the Act by coercively insisting that Union Presi-
dent Anthony McKinnon provide the names of supervisors
who were willing to provide affidavits to the Board of orders 237POSTAL SERVICEgiven to supervisors to harass union officials and employees.Medallion Kitchens v. NLRB, 806 F.2d 185 (8th Cir. 1986),enfg. 275 NLRB 58 (1985).CONCLUSIONSOF
LAW1. The Board has jurisdiction over the Respondent UnitedStates Postal Services by virtue of Section 1209 of the Postal
Reorganization Act.2. The Union is a labor organization within the meaningof Section 2(5) of the National Labor Relations Act.3. The Regional Director for Region 11 properly refusedto defer this case to the parties contractual grievance proce-
dure.4. Respondent violated Section 8(a)(1) of the Act by co-ercing its employee Anthony McKinnon by insisting he pro-vide it with the names of supervisors who were willing toprovide affidavits to the National Labor Relations Board con-
cerning alleged orders to harass union officials and employ-
ees.5. The above unfair labor practice has the effect of bur-dening commerce within the meaning of Section 2(6) and (7)
of the Act.THEREMEDYHaving found that the Respondent has violated the Act, itshall be ordered to cease and desist therefrom, and to take
certain affirmative actions, including the posting of an appro-
priate notice, designed to effectuate the purposes of the Act.[Recommended Order omitted from publication.]